POSITIVE ELECTRODE ACTIVE MATERIAL AND SECONDARY CELL COMPRISING THE POSITIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-12 are pending, wherein claims 1-10 are amended and claims 11-12 are newly added. Claims 1-12 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in close proximity to" in claim 2 is a relative term which renders the claim indefinite.  The term "in close proximity to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “the particulate electron conductor and the particulate dielectric coexist in close proximity to each other” in the claim has been rendered indefinite by the use of the term “in close proximity to”.

Claim Rejections - 35 USC § 102/103
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xing et al. (US 20180277830 A1, hereafter Xing). 
Regarding claim 1, Xing teaches a particulate positive electrode active material (Note: one of ordinary skill in the art would know that a positive electrode active material is composed of numerous particles) to be used for a secondary cell (See, e.g., [0096]: “cathode active materials”, “electrochemical energy storage device”, etc.; Title and Abstract: “lithium ion cell/battery”), the positive electrode active material comprising:

a particulate electron conductor (e.g., IrO2, MnO2 or RuO2, [0098]) disposed on at least a part of a surface of the particulate base portion (See, e.g., “The coating materials can substantially coat the surfaces of one or more … cathode active materials” in [0096]; “coating materials”, “functional coating material” in [0097]-[0098]). Note that one of ordinary skill in the art would know that the electron conductor is composed of particles, which thus reads on a particulate electron conductor as claimed; and
a particulate dielectric (e.g., BaTiO3, [0098]) disposed on at least a part of the surface of the particulate base portion (See, e.g., “The coating materials can substantially coat the surfaces of one or more … cathode active materials” in [0096]; “coating materials”, “functional coating material” in [0097]-[0098]). Note that one of ordinary skill in the art would know that the dielectric is composed of particles, which thus reads on a particulate dielectric as claimed.
Regarding claim 2, Xing teaches the particular positive electrode active material according to claim 1, wherein the particulate electron conductor and the particulate dielectric coexist in close proximity to each other on the surface of the particulate base portion (BaTiO3 2, MnO2 or RuO2 and coated on the surface of the cathode/positive electrode material. See “mixtures thereof” in [0098] and “coat” in [0096]).
Regarding claim 3, Xing teaches the particulate positive electrode active material according to claim 1, and the limitation “the particulate electron conductor is an oxide having a volume resistivity of 1 × 10-3 Ω∙m or less at 25 [Symbol font/0xB0]C” represents a property or characteristic of the electron conductor.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same electron conductor as that (e.g., IrO2, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 10-3 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 9), and therefore teaches the instantly claimed property or characteristic.
  Regarding claim 4, Xing teaches the particulate positive electrode active material according to claim 2, and the limitation “the particulate electron conductor is an oxide having a volume resistivity of 1 × 10-3 Ω∙m or less at 25 [Symbol font/0xB0]C” represents a property or characteristic of the electron conductor.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same particulate electron conductor as that (e.g., IrO2, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 10-3 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 9), and therefore teaches the instantly claimed property or characteristic.
claim 5, Xing teaches the particulate positive electrode active material according to claim 1, and the limitation “the particulate dielectric is an oxide having a volume resistivity of 1 × 1010 Ω∙m or more at 25 [Symbol font/0xB0]C” represents a property or characteristic of the dielectric.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same particulate dielectric as that (e.g., BaTiO3, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 1010 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 10), and therefore teaches the instantly claimed property or characteristic.
  Regarding claim 6, Xing teaches the particulate positive electrode active material according to claim 2, and the limitation “the particulate dielectric is an oxide having a volume resistivity of 1 × 1010 Ω∙m or more at 25 [Symbol font/0xB0]C” represents a property or characteristic of the dielectric.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same particulate dielectric as that (e.g., BaTiO3, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 1010 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 10), and therefore teaches the instantly claimed property or characteristic.
  Regarding claim 7, Xing teaches the particulate positive electrode active material according to claim 3, and the limitation “the particulate dielectric is an oxide having a volume 10 Ω∙m or more at 25 [Symbol font/0xB0]C” represents a property or characteristic of the dielectric.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same particulate dielectric as that (e.g., BaTiO3, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 1010 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 10), and therefore teaches the instantly claimed property or characteristic.
  Regarding claim 8, Xing teaches the particulate positive electrode active material according to claim 4, and the limitation “the particulate dielectric is an oxide having a volume resistivity of 1 × 1010 Ω∙m or more at 25 [Symbol font/0xB0]C” represents a property or characteristic of the dielectric.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP § 2112.01, I.  In the instant case, Xing teaches the same particulate dielectric as that (e.g., BaTiO3, Table 1, instant specification) disclosed in the instant application and having a volume resistivity of 1 × 1010 Ω∙m or less at 25 [Symbol font/0xB0]C (instant specification, page 10), and therefore teaches the instantly claimed property or characteristic.
Regarding claim 9, Xing teaches the particulate positive electrode active material according to claim 1, wherein the particulate base portion is composed of a compound capable of occluding and releasing lithium ions (See the rejection of claim 1) and is used for a positive electrode of a lithium ion secondary cell (See, e.g., [0114]). In addition, statement of intended 
Regarding claim 10, Xing teaches a secondary cell comprising the particulate positive electrode active material according to claim 1 in a positive electrode (See, at least, Title, Abstract, [0058], [0114]-[0115], [0120]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yada et al. (US 20130260250 A1, hereafter Yada). 
Regarding claim 1, Xing teaches a particulate positive electrode active material to be used for a secondary cell (See at least Abstract and Fig. 1), the particulate positive electrode active material comprising:
a particulate base portion (11, Fig. 11) including a compound (e.g., any compound listed in [0039] and [0040]) capable of occluding and releasing charge carriers. The claimed function “capable of occluding and releasing charge carriers” is an inherent property of the above-mentioned “cathode active materials” because one of ordinary skill in the art would appreciate that this property is required for a material to be used as a cathode/positive electrode material of a lithium ion battery;
a particulate electron conductor (12 in Fig. 1, which may be a solid electrolyte material listed in [0043]) disposed on at least a part of a surface of the particulate base portion (11); and
a particulate dielectric (13, Fig. 1, which may be a “modification material”, such as BaTiO3.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yada.
Regarding claim 11, Yada teaches the particulate positive electrode active material according to claim 1, wherein an average particle diameter of the particulate base portion is in a range of 0.1 µm to 50 µm, overlapping the range of from 1 µm to 25 µm as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 12, Yada teaches the particulate positive electrode active material according to claim 1, wherein the particulate dielectric (a “modification material” 13 of Fig. 1 may be BaTiO3, [0051], which is a dielectric material) is contained at a content ratio of 0.1% to 3% by mass ([0053]) with respect to a total mass of the particulate base portion (i.e., the positive electrode active material in Yada). The range of 0.1% to 3% overlaps the instantly claimed 0.01% to 15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Yada further teaches the particular electron conductor is contained at a content ratio of from 1% to 900% (See [0053]: (30/3)/(100/0.1) to (30/0.1)/(100/3), i.e., 1% to 900%) by mass with respect to the total mass of the particulate base portion. The range of from 1% to 900% overlaps the instantly claimed 0.005% to 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.
Applicant arguments regarding the method of producing the particulate positive electrode active material by mechanochemical treatment are not persuasive, since the invention is about a product, not a method to produce the product.
Applicant argues that Xing teaches an atomic layer or a molecular layer-not as a particle-on the cathode active materials. This is not persuasive, because one of ordinary skill in the art knows that an atomic layer or a molecular layer is composed of numerous particles.
Newly added claims 11 and 12 have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727